 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                               EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO BRANCH
11
12
     MICHELLE C. HALLORAN,                              Case No.: 2:18-cv-03230-EFB
13
                    Plaintiff,
14
     vs.                                                STIPULATION AND [proposed] ORDER
15                                                      EXTENDING PLAINTIFF’S TIME TO
     ANDREW SAUL,                                       FILE A MOTION FOR SUMMARY
16                                                      JUDGMENT/REMAND
     Commissioner of Social Security,
17
18                  Defendant
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for
22
     Summary Judgment in the above-referenced case is hereby extended to the new due date of
23
24   August 16, 2019.

25          This extension (1 day) is requested because the brief writer miscalendared the due date
26
     due to an extremely heavy briefing calendar and she will need additional time to finalize the
27
     Motion for Summary Judgment.
28
 1   DATED: August 19, 2019   /s/ Shellie Lott
                              Shellie Lott
 2                            Attorney for Plaintiff
 3
 4
     DATED: August 19, 2019   McGREGOR W. SCOTT
 5                            United States Attorney
 6                            DEBORAH LEE STACHEL
                              Regional Chief Counsel, Region IX
 7
                               / s/ Marcello Illarmo
 8
                              Marcello Illarmo,
 9                            (As authorized via E-mail on 8/16/19)
                              Special Assistant U S Attorney
10                            Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                       SACRAMENTO BRANCH
10
11
12   MICHELLE C. HALLORAN,                              Case No.: 2:18-cv-03230-EFB

13                  Plaintiff,

14   vs.                                                [proposed] ORDER EXTENDING
                                                        PLAINTIFF’S TIME TO FILE A MOTION
15                                                      FOR SUMMARY JUDGMENT/REMAND
     ANDREW SAUL,
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested first second extension of
20
     Plaintiff’s time to file a Motion for Summary Judgment/Remand, the request is hereby
21   APPROVED. Plaintiff’s motion for summary judgment (ECF No. 15) is deemed timely.
22
23          SO ORDERED.
24   DATED: August 19, 2019.
25
26
27
28
